DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	
The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 1, and 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Makower et al.,” US 2004/0138562 (hereinafter Makower) in view of “Herweck et al.,” US 2006/0058737 (hereinafter Herweck) and further in view of “Banik et al.,” US 2003/0120339 (hereinafter Banik), and “Fischell et al.,” US 2004/0018228 (hereinafter Fischell). 
Regarding to claim 1, Makower teaches an apparatus comprising:
 a first shaft defining a lumen, a tapered distal tip configured to penetrate a bodily tissue (delivery catheter to penetrate through tissue as it advances the distal tip of the delivery catheter may be beveled or sharpened, [0064] Figs. 2B-D show tapered distal end ), and an opening on the tapered distal tip in communication with the lumen of the first shaft ( tapered distal end, 28, Fig. 5, delivery catheter 12 with opening 24 [0080]), at least a portion of the first shaft disposable within a body of a patient (delivery catheter is allowed to remain indwelling for chronic delivery [0017] and [0079]); and 
a second shaft defining a chamber and an opening in communication with the chamber of the second shaft, the chamber of the second shaft configured to receive the sealant (stylet 26 with openings, stylet with a lumen which fluid can be injected through the lumen of the stylet [0080]-[0081])
 the second shaft configured to be movably received within the lumen of the first shaft (stylet 26 in a delivery catheter 28 Fig. 5 [0080]),
 the second shaft having a first position in which the opening of the second shaft is fluidically isolated from the opening of the first shaft (one position to block the communication with the side apertures of the delivery catheter [0081])
a second position in which the opening of the second shaft is in fluid communication with the opening of the first shaft, the opening of the first shaft and the opening of the second shaft defining a flow passageway for the sealant when the second shaft is in its second position (second position the openings of the stylet would be aligned with the delivery catheter such that fluid flows through the lumen of the stylet and outwardly through the side opening of the delivery catheter [0081]).
In regards to claim limitation of “a second shaft defining a chamber,” examiner notes that a lumen of stylet disclosed by Makower is capable of receiving fluid, thus is able to permit 
Makower does not teach a sealant and further details of the second shaft. 
However, examiner further submits Herweck for explicitly teaching a second shaft defining a chamber and an opening in communication with the chamber of the second shaft configured to receive a sealant, and wherein the flow passageway is configured to permit movement of the sealant from the chamber of the second shaft to a location exterior to the first shaft as claimed.
Herweck teaches a stylet disposed in the lumen of the catheter ([0034]) wherein the stylet with one or more therapeutic agents located on at least a portion of the stylet ([0043] Fig. 1) where stylet includes a reservoir which medication can be carried in (reservoir [0049]) and lumen ([0057] stylet with a hollow structure) terminating in a distal ending (stylet length that can terminate at the distal end [0054]).
Herweck further teaches examples of therapeutic agents stored in the reservoir (Table 1) which includes a sealant (anti-adhesion agents such as surgical sealant, Table 1) and wherein the flow passageway is configured to permit movement of the sealant from the chamber of the second shaft to a location exterior to the first shaft (reservoir [0049] and [0068]), specifically released therapeutic agents gets delivered to external surface of the catheter, and to a local tissue locations ([0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a second shaft as taught by Makower to incorporate teaching of Herweck, as both Makower and Herweck are directed to apparatus for delivering substance within the body, since reservoir within the shaft was well known in the art 
Makower and Herweck do not further teach a lumen fluidically isolated from the chamber.
However, Banik teaches a configuration where s lumen is fluidically isolated from the chamber ([0026] chamber between outer and inner membrane Figs. 1-2, [0033] inner membrane is designed to prevent the agents from passing into the lumen of the tool).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Makower, Herweck and Banik before him at the time the invention was made, to modify the apparatus taught by Makower and Herweck to include the teachings of Banik, as fluidically isolated lumen from a chamber are well known in the art and suitable for use in the apparatus of substance (therapeutic agents) delivery catheters. One of ordinary skill in the art would have been motivated to make such a combination as it provides prevention of entering therapeutic agents into the central lumen of the inner membrane (equivalent to second shaft) ([0011] and [0026]).
In regards to amended limitations, Makower, Herweck and Banik do not further disclose that the sealant s a liquid fibrin sealant being transitional from a liquid state to a solid state upon exposure to bodily fluids of the patient’s lung tissue.
However, in the same field of endeavor in sealant used in medical applications, Fischell teaches using a fibrin as an adhesive during lung surgery ([0138]), and forming a solid matrix as the sealant contacts the living tissue ([0221]), and administering the sealant via catheter into a surgical site, wherein the transition into a gel upon contact with living tissue ([0261] and [0266]). 
Further, the examiner submits that “thereby preventing transition of the liquid fibrin sealant by the patient’s lung tissue until the flow passageway is uncovered by motion of the second shaft into the second position” is the result of using liquid fibrin (transitional from a liquid state to a solid state upon exposure to bodily fluid) in the apparatus with a first and second shaft configured in the disclosed manner as claimed (thus, in view of Makower, Herweck and Banik), and one can incorporate liquid fibrin as disclosed by Fischell to provide desirable effect as claimed. Thus, using the liquid fibrin that transitions into solid upon contact with living tissue as disclosed by Fischell, results in the claimed limitation as stated above. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sealant as taught by Herweck to incorporate teaching of Fischell, since Makower, Herweck, Banik and Fischell are all directed to delivering medical substances into the desired region within the patient’s body, and using fibrin sealant during lung surgeries and sealant that transitions into solid state upon contacting with living tissue are well known in the art and suitable for use in the apparatus of substance (therapeutic agents) delivery catheter, as taught by Fischell. One of ordinary skill in the art could have combined the elements as claimed by Makower and Herweck with no change in their respective functions, replacing their flowable sealant with fibrin sealant that transitions into solid state upon exposure to the living tissue as disclosed by Fischell, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the 
 Regarding to claims 4 and 7, Makower, Herweck, Banik and Fischell together teach all limitation of claim 1 as discussed above.
Makower further teaches following limitations:
of claim 4, wherein the second shaft is movable with respect to the first shaft in at least one of a rotational direction or a translational direction ([0081] rotated or otherwise moved to the second position).
of claim 7, a sensor coupled to a distal end portion of at least one of the first shaft or the second shaft, the sensor configured to sense a pressure within a portion of the body of the patient in which the sensor is disposed ([0099] interactive member such as sensor is mounted on the delivery catheter to provide information such as pressure).
Regarding to claims 3, and 5-6, Makower, Herweck, Banik and Fischell together teach all limitation of claim 1 as discussed above.
Herweck further teaches following limitations:
Of claim 3, wherein at least one of the first shaft or the second shaft includes a reference marker, the reference marker viewable by an imaging device that is exterior the body of the patient when the reference marker is disposed within the body of the patient ([0047] radio-opaque markers imageable from PET,NMRI and others)
Of claim 5, wherein the first shaft includes a coating disposed on an outer surface of at least a portion of the first shaft ([0035] coating on catheter surface), the coating configured to form a seal between the portion of the first shaft and a portion of 
Of claim 6, wherein the sealant includes at least one of thrombin, fibrinogen, a cyanocrylate, collagen, a cross-linker, an aldehyde, or a hydrogel (Table 2 has anti-adhesion agents named hyalonic acid which is an aldehyde).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower, Herweck, Banik and Fischell as applied to claim 1 above, and further in view of “Py et al.,” US 2004/0147901 (hereinafter Py). 
Regarding to claim 2, Makower, Herweck, Banik and Fischell together teach all limitation of claim 1 as discussed above.
Makower does discloses a syringe attached to the second shaft ([0025]), but does not teach a plunger disposed within the chamber of the second shaft, the plunger configured to facilitate delivery of the sealant to the body of the patient.
However, Py teaches a plunger disposed within the chamber of the second shaft, the plunger configured to facilitate delivery of the sealant to the body of the patient ([0094] plunger extend into the second shaft as claimed, Figs. 10 A-G and 11A, 20A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a second shaft as taught by Makower to incorporate teaching of Py, as Makower, Herweck, and Py are all directed to apparatus for delivering substance within the body, since use of syringe was already disclosed by Makower, and using a plunger was well known in the art as taught by Py.  One of ordinary skill in the art could have combined the elements as claimed by Makower with no change in their respective functions, with adding a plunger to be within the second shaft, and the combination would have .
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower, Herweck, Banik and Fischell as applied to claim 3 above, and further in view of “Macaulay et al.,” US 2004/0147837 (hereinafter Macaulay). 
Regarding to claim 8, Makower, Herweck, Banik and Fischell together teach all limitation of claim 3 as discussed above.
Makower further teaches the first shaft, the second shaft and the first reference marker defining a medical instrument ([0002], [0056], and [0116]).
Makower does not further teach the imaging device configured to display a representation of the medical instrument ([0034] representation of the sensor-equipped catheter superposed), the representation being superimposed on an image of a plurality of images associated with a match dataset vector (MDV), the MDV being a dataset vector most similar to a current position of the first reference marker and a current position of the second reference marker, the second reference marker being depicted in at least one image of the plurality of images (transform the position of the sensor equipped catheter , the body image data, to provide catheter position data and the body image data in a common frame of references, incorporating one or more fiducial markers, and superimposed images include fiducial markers [0034]). 
However, Macaulay teaches navigating a medical instrument (Delivery catheter [0068]), wherein the imaging device configured to display a representation of the medical instrument, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a second shaft as taught by Makower to incorporate teaching of Macaulay, as Makower, Herweck, and Macaulay are all directed to apparatus for delivering substance within the body, since imaging device and reference markers are already disclosed by Makower, and superimposing representation of the medical instrument in an anatomical image data sets using transformation method was well known in the art as taught by Macaulay.  One of ordinary skill in the art could have combined the elements as claimed by Makower with no change in their respective functions, with incorporating transformation algorithm and process image data to superimpose representation of the medical devices, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide an accurate display of the position of moving medical instrument during procedure ([0029] and [0038]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/PATRICIA J PARK/Primary Examiner, Art Unit 3793